Title: From Thomas Jefferson to John McDowell, 14 May 1799
From: Jefferson, Thomas
To: McDowell, John



Sir
Monticello May 14. 99.

I have still to acknowlege the reciept of your favors of Mar. 21. and Apr. 13. as also the reciept of forty pounds by mr Kenny. I am sorry it has not suited you to continue the sale of my nails; but I cannot expect it, if it does not suit your convenience. the long & still doubtful illness of my foreman together with my absence, have greatly affected my nailery, little having been done during the winter, and much less still than if he were well. so that for some time yet I shall be able to do little more than supply this part of the country. being unacquainted in Staunton I write to my friend mr Stuart to procure some person to sell the nails remaining on your hands, tho’ if you could have gone through with them, it would have been more agreeable. I apprehend some difficulty in finding a person willing to sell merely these remains, as I cannot give them a prospect of making up an immediate assortment. I am Sir
Your humble servt

Th: Jefferson

